Title: From Thomas Jefferson to George Rogers Clark, 1 January 17[80]
From: Jefferson, Thomas
To: Clark, George Rogers



Sir
Williamsburg Jan. 1. 1779. [i.e., 1780]

The late assembly having made some alteration in the Western force as stated to you in my former letter, I think it necessary to apprize you of it. They have directed your battalion to be completed, 100 men to be stationed at the falls of the Ohio under Majr. Slaughter, and one only of the additional battalions to be completed. Major Slaughter’s men are raised, and will march in a few days, this letter being to go by him. The returns which have been made to me do not enable me to say whether men enough are raised to make up the additional battalion; but I suppose there must be nearly enough. This battalion will march as early in the spring as the weather will admit. I hope that by this time the Spaniards have releived us from the Natchez and Mansiack. I know therefore of but two objects between which you can balance for your next summer’s operations. These are 1. an expedition against Detroit. or 2. against those tribes of Indians between the Ohio and Illinois rivers who have harrassed us with eternal hostilities, and whom experience has shewn to be incapable of reconciliation. Removed at such a distance as we are, and so imperfectly informed, it is impossible for us to prescribe to you. The defences at Detroit seem too great for small arms alone. And if that nest was destroyed the English still have a tolerable channel of communication with the Northern Indians by going from Montreal up the Utawas river. On

the other hand, the Shawanese, Mingoes, Munsies, and the nearer Wiandots are troublesome thorns in our sides. However we must leave it to yourself to decide on the object of the campaign. If against these Indians, the end proposed should be their extermination, or their removal beyond the lakes or Illinois river. The same world will scarcely do for them and us. I suppose it will be best for the new battalion to act with you all the summer, aided by a considerable part of Slaughter’s men, and in the fall to fortify the posts we propose to take on the Ohio, and remain in them during the succeeding winter. The posts which have been thought of are the mouth of Fishing cr., Little Kanhaway, Gr. Kanhaway, Sioto, Great Salt lick, and Kentucky. There being posts already at Pittsburg, the mouth of Weeling, and the Falls of Ohio, these intermediate ones will form a chain from Pittsburg to the falls. I have then only to wish that your post was at the mouth of Ohio, which would complete the line.
I am Sir with great respect Your very humble servt.
